Name: Commission Regulation (EEC) No 2829/82 of 22 October 1982 temporarily suspending intervention buying in of certain qualities of meat in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/24 Official Journal of the European Communities 23 . 10 . 82 COMMISSION REGULATION (EEC) No 2829/82 of 22 October 1982 temporarily suspending intervention buying in of certain qualities of meat in certain Member States buying-in price , whereas, therefore, intervention buying in should be temporarily suspended for the quality in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (b) thereof, Whereas Article 3 ( 1 ) of Council Regulation (EEC) No 1 197/82 (2) provides the possibility of suspending, in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805/68 , the buying in by intervention agencies of one or more qualities of fresh or chilled meat in Member States or regions of Member States when the market price of the quality or qualities in question remains, during a period of three consecutive weeks, between 100 and 102% of the maximum buying-in price fixed for that or those qualities ; Whereas in France the market price for a certain quality is between 100 and 102% of the maximum In application of Article 3 ( 1 ) (a) of Regulation (EEC) No 1197/82, intervention buying in shall be suspended from 25 October 1982 in the following Member State for the quality specified : in France : jeunes bovins R. Article 2 This Regulation shall enter into force on 25 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 140, 20 . 5 . 1982, p. 26 .